Exhibit 10.3

 

STOCK BONUS AGREEMENT

 

Stock Bonus Agreement (“Agreement”), dated as of ______ between Monster
Worldwide, Inc. (“Monster Worldwide”) with an address of 622 Third Avenue, New
York, NY 10017, and ______ (“Employee”), an employee of Monster Worldwide with
an address of __________.

 

Monster Worldwide wishes to retain Employee’s services and to grant Employee the
opportunity to receive certain shares of Monster Worldwide’s common stock, $.001
par value per share (the “Common Stock”) pursuant to the Monster Worldwide, Inc.
1999 Long Term Incentive Plan.  Employee and Monster Worldwide hereby agree as
follows:

 

                1.             Subject to the terms and conditions of this
Agreement, Monster Worldwide shall issue to Employee up to an aggregate of
_______ shares of its Common Stock (such ____ shares of Common Stock are
sometimes referred to as the “Shares”).

 

                2.             The Shares shall vest and be delivered to
Employee if and only if Employee remains in the continuous employ of Monster
Worldwide between the date hereof and the applicable vesting date as follows:

 

                      (a)     if Employee remains in the continuous employ of
Monster Worldwide through _________, ___% of the Shares shall vest;

 

                      (b)     if Employee remains in the continuous employ of
Monster Worldwide through _________, ___% of the Shares shall vest;

 

                      (c)     if Employee remains in the continuous employ of
Monster Worldwide through _________, ___% of the Shares shall vest; and

 

                      (d)     if Employee remains in the continuous employ of
Monster Worldwide through _________, ___% of the Shares shall vest;

provided however that solely in the event (i) Employee’s employment with Monster
Worldwide has been terminated (x) by Monster Worldwide without “Cause” or (y) by
Employee for “Good Reason” (as “Cause” and “Good Reason” are defined in the
employment agreement between Monster Worldwide and Employee dated ________ (the
“Employment Agreement”)) or (ii) Employee dies while still employed by Monster
Worldwide, then the condition of continuous employment set forth in the
preceding clause of this paragraph 2 shall be inapplicable.

 

                Notwithstanding anything herein to the contrary, Shares which
vest hereunder or as a result of the provisions of the Employment Agreement
shall not be delivered to Employee unless and until Employee has paid Monster
Worldwide the amount, if any, deemed necessary by Monster Worldwide in its
reasonable discretion to enable it to satisfy any federal, foreign or other tax
withholding or similar obligations of Monster Worldwide with respect to the
Shares that have vested (the “Tax Amount”), unless other arrangements acceptable
to Monster Worldwide in its discretion have been agreed to in writing by Monster
Worldwide. Notwithstanding anything herein to the contrary, in the event that
Employee has not satisfied the conditions outlined in the immediately preceding
sentence, Monster Worldwide may (but shall not be required to) in its sole
discretion at any time by notice to Employee choose to satisfy the conditions
outlined in the immediately preceding sentence by unilaterally revoking
Employee’s right to receive that number of vested Shares with an aggregate value
equal to 150% of Tax Amount.  For purposes of the preceding sentence, each Share
shall be deemed to have a value equal to the average closing price of a share of
Monster Worldwide Common Stock on Nasdaq (or such other U.S. exchange or market
on which Monster Worldwide Common Stock is then primarily traded) on the 5
trading days up to and including the date of vesting.

 

                3.             All notices or other communications to be given
or delivered in connection with this Agreement shall be in writing and shall be
deemed to have been properly served

 

 

--------------------------------------------------------------------------------


 

 

if delivered personally, by courier, or by certified or registered mail, return
receipt requested and first class postage prepaid, in each case to the parties
at their addresses set forth above, in the case of notices to Monster Worldwide,
to the attention of Myron Olesnyckyj, Esq. or such other addresses as the
recipient party has specified by prior written notice to the sending party.  All
such notices and communications shall be deemed received upon the actual
delivery thereof in accordance with the foregoing.

 

                4.             This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
previous arrangements in relating thereto. Nothing in this Agreement shall give
Employee any right to continue in the employment of Monster Worldwide, or
interfere in any way with the right of Monster Worldwide to terminate the
employment of Employee.  This Agreement (i) may be signed in counterparts, (ii)
shall be governed by the laws of the state of New York (other than the conflicts
of laws provisions thereof), (iii) shall not modify or affect the terms and
conditions of Employee’s employment, (iv) may not be amended, terminated or
waived orally, and (v) may not be assigned by Employee.

 

 

 

 

 

Monster Worldwide, Inc.

 

 

 

 

 

By:

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 